—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent, a Justice of the Supreme Court, Queens County, to decide motions made by the petitioner.
Application by the petitioner for poor person relief.
Motion by the respondent to dismiss the proceeding.
Ordered that the application is granted; and it is further,
Ordered that the motion is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought. The motions in question, filed in 1994, were either decided by the court or withdrawn. Joy, J. P., Altman, Florio and McGinity, JJ., concur.